EXHIBIT 10.A




 

SKYWORKS SOLUTIONS, INC.

Nonstatutory Stock Option Agreement

Granted Under 2005 Long-Term Incentive Plan

1.

Grant of Option.

This agreement evidences the grant by Skyworks Solutions, Inc., a Delaware
corporation (the “Company”), on            , 200o (the “Grant Date”) to
[                  ], an [employee, officer consultant, advisor] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2005 Long-Term Incentive Plan (the “Plan”),
a total of [                  ] shares (the “Shares”) of common stock, $.25 par
value per share, of the Company (“Common Stock”) at $[          ] per Share.
Unless earlier terminated, this option shall expire at 5:00 p.m., Eastern time,
on [_______] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2.

Vesting Schedule.

This option will become exercisable (“vest”) as to twenty-five percent (25%) of
the original number of Shares on the first anniversary of the Grant Date and as
to an additional twenty-five (25%) of the original number of Shares at the end
of each successive [twelve-month] period following the first anniversary of the
Grant Date until the fourth anniversary of the Grant Date.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.

Exercise of Option.

(a)        Form of Exercise. Each election to exercise this option shall be in
writing, signed by the Participant, or by any other form of notice (including
electronic notice) that has been approved by the Company’s Board of Directors,
and received by the Company at its principal office or by a person designated by
the Company, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Participant may purchase less than the number of
shares covered hereby, provided that no partial exercise of this option may be
for any fractional share.

 

(b)           Continuous Relationship with the Company Required. Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any other entity the employees, officers, directors,
consultants, or advisors of which are eligible to receive option grants under
the Plan (an “Eligible Participant”).

(c)            Termination of Relationship with the Company. If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below, the right to exercise this option shall
terminate three (3) months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-solicitation, non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon
written notice to the Participant from the Company describing such violation.

(d)           Exercise Period Upon Death. If the Participant ceases to be an
Eligible Participant due to his or her death prior to the Final Exercise Date
while he or she is an Eligible Participant and the Company has not terminated
such relationship for “cause” as specified in paragraph (f) below, this option
shall be exercisable as to all shares then vested and unvested, within the
period of twelve (12) months following the date of death of the Participant, by
an authorized transferee, provided that this option shall not be exercisable
after the Final Exercise Date.

(e)            Exercise Period Upon Disability. If the Participant ceases to be
an Eligible Participant because the Participant becomes permanently disabled
(within the meaning of Section 22(e)(3) of the Code) prior to the Final Exercise
Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (f) below,
this option shall be exercisable, within the period of six (6) months following
the date of disability of the Participant, by the Participant, provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her disability, and further
provided that this option shall not be exercisable after the Final Exercise
Date.

(f)            Discharge for Cause. If the Participant, prior to the Final
Exercise Date, is discharged by the Company for “cause” (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge. “Cause” shall mean: (i) deliberate dishonesty
significantly detrimental to the best interests of the Company or any subsidiary
or affiliate; (ii) conduct constituting an act of moral turpitude; (iii) willful
disloyalty to the Company or refusal or failure to obey the directions of
supervisors; or (iv) inadequate performance or inattention to or neglect of
duties, as determined by the Company, which determination shall be conclusive.
The Participant shall be considered to have been discharged for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
discharge for cause was warranted.

 

4.

Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

5.

Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.

Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

Skyworks Solutions, Inc.

 

Dated: _________

By: ____________________________________

 

 

Name:

__________________________

 

 

Title:

____________________________



 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2005 Long-Term Incentive Plan.

PARTICIPANT:

____________________________

Address:

___________________

 

___________________

 

 

 

 

 